Case 2:19-cv-01327-NR Document 26 Filed 02/06/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

)

DE!IDRA HUBAY, ROBERT LOSIENIECKI, )
JESSICA DORANTES, and ALEXIS G. HERRICK )

Plaintiff(s), ) Civil Action No. 2:19-CV-01327-NR

JANELLE MARINA MENDEZ, PAMELA HEAL, AND )
MILITARY SEXUAL TRAUMA MOVEMENT )

Defendant(s).
STIPULATION SELECTING ADR PROCESS

Counsel report that they have met and conferred regarding Alternative Dispute
Resolution (ADR) and have reached the following stipulation pursuant to L.R. 16.2 and the
Court’s ADR Policies and Procedures.

I. PROCESS
Select one of the following processes:

x Mediation
Early Neutral Evaluation (ENE)
Court sponsored Binding’ Arbitration
Court sponsored Non-binding Arbitration
Other (please identify process and provider)

 

 

If you are utilizing a private ADR process, such as the American Arbitration Association,
be advised that the case is still governed by the Court’s ADR Policies and Procedures. It is
the responsibility of counsel to ensure that all of the proper forms are timely submitted and
filed, as required by Policies and Procedures.

II. COSTS

The parties have agreed to share the ADR costs as follows (do not complete percentages for
Court sponsored arbitration. For that process, costs are paid by the Court in accordance with 28
USC §658.):

50 % by Plaintiff(s)

50 % by Defendant(s)

% by Third Party Defendant(s)

If a dispute arises as to compensation and costs for the mediator/neutral evaluator/private
arbitrator, the Court will set reasonable compensation and costs.

 

'Ror binding arbitration, please complete form “Stipulation to Binding Arbitration” located on
the Court’s website at www.pawd.uscourts. gov
Case 2:19-cv-01327-NR Document 26 Filed 02/06/20 Page 2 of 3

WI. NEUTRAL

The parties hereby designate by agreement the following individual to serve as a Neutral in the

above-styled action:

Name of Neutral:

Tina O. Miller, Esq.

 

Address of Neutral:

300 Koppers Bldg., 436 Seventh Ave., Pittsburgh, PA 15219

 

Telephone & FAX Numbers: (412) 894-1380; (412) 291-2109

 

Email address of Neutral:

tmiller@reisingercomber.com

 

Date of ADR Session:

To be determined; parties are coordinating schedules

 

The parties represent that they have contacted the selected prospective neutral and have
determined that the neutral is available to conduct the ADR session within the time prescribed by
the Court's Policies and Procedures and that the neutral does not have a conflict.

IV. PARTICIPANTS

Name and title of the individual(s) who will be attending the mediation or early neutral
evaluation session, in addition to counsel, in accordance with Section 2.7 (Attendance at
Session) of the Court’s ADR Policies and Procedures:

David G. Oberdick & Katelin J. Montgomery
Attorney for Plaintiff(s)

 

Brian Sommer & Robert Androsiglio
Attorney for Defendant(s)

 

 

Attorney for Third Party Defendant(s)

DEIDRA RUBAY, ROBERT LOSIENIECKI, JESSICA DORANTES, and ALEXIS G. HERRICK

Plaintiff(s)

 

 

 

Corporate Representative
(Name and Title)

Janelie Marina Mendez and Pamela Heal

Defendant(s)

 

MILITARY SEXUAL TRAUMA MOVEMENT

 

Janelle Marina Mendez, CEO

Corporate Representative
(Name and Title)

 

 

Third Party Defendant(s)

 

 

Corporate Representative
(Name and Title)
Case 2:19-cv-01327-NR Document 26 Filed 02/06/20 Page 3 of 3

If there is insufficient space to list all parties who will be attending the session, please add
additional sheets as necessary.

Each party certifies that the representative(s) attending the ADR session on its behalf has full and
complete settlement authority, as specified in sub-section (A)(1-3) of the above section of the
Court’s ADR Policies and Procedures.

V. ACKNOWLEDGMENT

We, the undersigned parties to this action, declare that this stipulation is both consensual
and mutual.

2/6/2020 Katelin J. Montgomery

Attorney for Plaintiff(s)

Dated: 2/6/2020 Brian Sommer

Attorney for Defendant(s)

Dated:

 

 

Rev. 4/2017
